United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                                                                  June 19, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                                                                     Clerk


                             No. 02-41714
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                        ROGELIO FLORES-RAMIREZ,

                                                   Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-02-CR-486-1
                       --------------------

Before DAVIS, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Rogelio   Flores-Ramirez   appeals   his   sentence    for    illegal

reentry.   He argues that the district court erred in upwardly

departing from the Sentencing Guidelines pursuant to U.S.S.G.

§ 4A1.3 (2001) based on its determination that his criminal history

score was under-represented.     We review this argument for plain

error only and affirm.    See United States v. Ravitch, 128 F.3d 865,

869 (5th Cir. 1997).

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 02-41714
                                    -2-

       Flores argues that it was error for the district court to

consider his dismissed charge for aggravated sexual assault of a

child as a basis for upward departure.        If it is assumed arguendo

that this charge was an invalid factor for consideration, remand is

nevertheless not automatically required, because the district court

could impose the same sentence on remand.          See Williams v. United

States, 503 U.S. 193, 202-03 (1992); Ravitch, 138 F.3d at 869.

Flores’s “prior similar adult conduct” of entering the United

States illegally on four occasions was an appropriate factor on

which to base an upward departure, see U.S.S.G. § 4A1.3(e), as was

information concerning four misdemeanor sentences that were not

used   in   computing   his   criminal   history   category.   Id.   at   §

4A1.3(a).     We reject Flores’s contention that his misdemeanor

offenses for driving under the influence and while intoxicated were

too remote and minor to serve as a basis for upward departure.        See

U.S.S.G. § 4A1.2, comment. (n.5); United States v. Delgado-Nunez,

295 F.3d 494, 498 (5th Cir. 2002).

       AFFIRMED.